Citation Nr: 0700078	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for a residual 
scar from a shell fragment wound (SFW) to the left arm.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which granted service connection and 
assigned a noncompensable rating for a residual scar from a 
SFW to the left arm, effective July 12, 2001.  


FINDING OF FACT

The veteran's scar is not painful upon examination. 


CONCLUSION OF LAW

The criteria for a compensable rating for a residual scar 
from a SFW to the left arm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code (DC) 7804 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected scar, currently assigned a 
noncompensable evaluation under DC 7804, scars, superficial, 
painful on examination.  38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  Therefore, the Board will evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  However, 
the VA's Office of General Counsel determined in an opinion 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOGCPREC 3-00 (Apr. 10, 2000).  

The RO addressed the previous criteria in the January 2004 
statement of the case (SOC), and the amended criteria are 
identical to the older criteria.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under DC 7804, a 10 percent rating is warranted when the scar 
is painful on examination.  This is the highest available 
rating.  

The Board notes that there is no evidence that the veteran's 
scar limits his motion to warrant application of DC 7801, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion; or DC 7805, scars, other, which are 
rated on limitation of function of the affected part.  The 
scar is not 144 square inches or greater to warrant 
application of DC 7802, scars, other than head, face, or neck 
that are superficial and do not cause limitation motion.  
There is no evidence that the scar is unstable to warrant 
application of DC 7803, superficial, unstable scars.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

In March 2003, the veteran underwent a VA examination of his 
left arm. The examiner found a scar on the flexor surface of 
the veteran's left arm.  It measured 12 by 0.5 centimeters.  
The scar did not present any tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyeperpigmentation, abnormal 
texture, or limitation of motion.  The scar was not a burn 
scar.  

The veteran was diagnosed with fragment wounds of the upper 
left arm and degenerative joint disease (DJD) of the left 
shoulder.  

In December 2005, the Board remanded the case for an 
examination to determine whether the veteran's DJD of the 
left shoulder was caused by his residuals of a SFW.  In March 
2006, the veteran underwent a VA joints examination in 
compliance with the December 2005 remand. 

The VA examiner found, based on a review of the veteran's 
claims folder and the March 2006 examination, that there was 
no definite objective evidence to indicate that the DJD of 
the left shoulder was related to military service.  The 
examiner noted that the veteran persistently told him that 
the military paper work was incorrect and that his left 
shoulder hurt him "off and on" following his SFW.  

The examiner elaborated that, "based on speculation only and 
not on objective medical documentation," there was a 50 
percent chance of the DJD and the SFW being related.  Given 
the examiner's clear indication that the opinion was based on 
speculation and the history as reported by the veteran, the 
Board finds that opinion cannot establish a medical nexus 
between the veteran's in-service injury and later diagnosis 
of DJD of the shoulder.  Thus, a separate rating for DJD is 
not warranted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the claim.  

There is some evidence in favor of the veteran's claim.  At 
his August 2004 travel Board hearing, the veteran testified 
that the scar was tender.  While his testimony is entitled to 
some probative weight, it is not entitled to as much as the 
March 2003 VA examination where the scar was found to be 
nontender.  There is no other medical evidence of record that 
the veteran's scar is painful upon examination.  Reviewing 
the evidence, the Board finds that the overall disability 
picture for the veteran's scar does not more closely 
approximate a 10 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a compensable 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable rating for a scar on the left arm.  38 C.F.R. 
§ 4.3.  

The Duty to Notify and the Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.   

In November 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
initial claim for service connection.  Service connection was 
granted, and the veteran appealed the initial rating 
decision.  Although a letter was not sent detailing the 
requirements for a claim for increased rating, the April 2003 
rating decision stated what evidence was necessary to obtain 
a higher rating, namely evidence of a more severe impairment.  
The claim was then readjudicated, without taint from the 
initial decision, and the veteran has not alleged any 
prejudice.  Consequently, it does not appear that the failure 
to provide a separate notice letter had any prejudicial 
affect on the veteran.  Although there has not been any 
explicit effective date notice, given the decision herein, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

An initial compensable evaluation for a residual scar from a 
SFW to the left arm is denied.  




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


